Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of February 1,
2009 (the “Effective Date”) by and between ARTISTdirect, Inc., a Delaware
corporation (the “Company”), and Rene Rousselet (“Executive” and collectively
with the Company, the “Parties”), with reference to the following facts:

 

WHEREAS, the Company desires to employ Executive as Corporate Controller and
Principal Accounting Officer pursuant to the terms hereof; and

 

NOW, THEREFORE, the Company and Executive desire to set forth in this Agreement
the terms and conditions of Executive’s employment with the Company.

 


ARTICLE I
EMPLOYMENT; TERM; DUTIES


 


1.1                                 ENGAGEMENT.  UPON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, THE COMPANY HEREBY ENGAGES EXECUTIVE TO SERVE AS THE
CORPORATE CONTROLLER AND PRINCIPAL ACCOUNTING OFFICER FOR THE PERIOD BEGINNING
ON THE EFFECTIVE DATE AND ENDING AS PROVIDED IN SECTION 4 (THE “EMPLOYMENT
PERIOD”).


 


1.2                                 DUTIES.  EXECUTIVE SHALL PERFORM SUCH DUTIES
FOR THE COMPANY AS ARE CUSTOMARILY ASSOCIATED WITH THE POSITION OF A CORPORATE
CONTROLLER AND PRINCIPAL ACCOUNTING OFFICER OF A PUBLIC COMPANY, AND SHALL
REPORT TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.


 


1.2.1                        EXECUTIVE SHALL USE HIS BEST EFFORTS AND ABILITIES
FAITHFULLY AND DILIGENTLY TO PROMOTE THE COMPANY’S BUSINESS INTERESTS.  FOR SO
LONG AS EXECUTIVE IS EMPLOYED BY THE COMPANY, EMPLOYEE SHALL NOT, DIRECTLY OR
INDIRECTLY, EITHER AS AN EMPLOYEE, EMPLOYER, CONSULTANT, AGENT, INVESTOR,
PRINCIPAL, PARTNER, STOCKHOLDER (EXCEPT AS THE HOLDER OF LESS THAN 1% OF THE
ISSUED AND OUTSTANDING STOCK OF A PUBLICLY HELD CORPORATION), CORPORATE OFFICER
OR DIRECTOR, OR IN ANY OTHER INDIVIDUAL OR REPRESENTATIVE CAPACITY, ENGAGE OR
PARTICIPATE IN ANY BUSINESS THAT IS IN COMPETITION IN ANY MANNER WHATSOEVER WITH
THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES (THE “COMPANY GROUP”), AS SUCH
BUSINESSES ARE NOW OR HEREAFTER CONDUCTED.  SUBJECT TO THE FOREGOING PROHIBITION
AND PROVIDED SUCH SERVICES OR INVESTMENTS DO NOT VIOLATE ANY APPLICABLE LAW,
REGULATION OR ORDER, OR INTERFERE IN ANY WAY WITH THE FAITHFUL AND DILIGENT
PERFORMANCE BY EXECUTIVE OF THE SERVICES TO THE COMPANY OTHERWISE REQUIRED OR
CONTEMPLATED BY THIS AGREEMENT, THE COMPANY EXPRESSLY ACKNOWLEDGES THAT
EXECUTIVE MAY MAKE AND MANAGE PERSONAL BUSINESS INVESTMENTS OF EXECUTIVE’S
CHOICE.


 


ARTICLE II
COMPENSATION


 


2.1                                 BASE SALARY.  DURING THE TERM, AS DEFINED
BELOW, FOR ALL SERVICES RENDERED BY EXECUTIVE HEREUNDER AND ALL COVENANTS AND
CONDITIONS UNDERTAKEN BY THE PARTIES PURSUANT TO THIS AGREEMENT, THE COMPANY
SHALL PAY, AND EXECUTIVE SHALL ACCEPT, AS COMPENSATION, A MONTHLY BASE SALARY OF
$14,583, SUBJECT TO INCREASES AS DETERMINED BY THE BOARD OF DIRECTORS, IN ITS
SOLE DISCRETION (“BASE SALARY”).


 


2.1.1                        THE BASE SALARY SHALL BE PAYABLE IN ACCORDANCE WITH
THE NORMAL PAYROLL PRACTICES OF THE COMPANY.


 


2.2                                 BONUS.  THE BOARD OR COMPENSATION COMMITTEE
OF THE COMPANY, IN ITS SOLE DISCRETION, MAY GRANT TO EXECUTIVE A BONUS.


 


2.3                                 STOCK OPTIONS.  EXECUTIVE IS HEREBY GRANTED
OPTIONS (“OPTIONS”) TO PURCHASE 560,000 SHARES OF THE COMMON STOCK OF THE
COMPANY AT $.03 PER SHARE VESTING MONTHLY OVER 36 MONTHS COMMENCING ON THE
EFFECTIVE DATE.  THE TERMS OF THE OPTIONS SHALL BE SET FORTH IN A SEPARATE
OPTION AGREEMENT.

 

1

--------------------------------------------------------------------------------



 


2.4                                 BENEFITS.  THE COMPANY WILL PROVIDE TO
EXECUTIVE HEALTH, DENTAL, VISION AND/OR SUPPLEMENTAL DISABILITY INSURANCE AND
OTHER BENEFITS AS ARE PROVIDED TO ITS EXECUTIVE EMPLOYEES.


 


ARTICLE III
BUSINESS EXPENSES


 


3.1                                 BUSINESS EXPENSES.  EXECUTIVE WILL BE
REIMBURSED FOR ALL REASONABLE OUT-OF-POCKET BUSINESS EXPENSES INCURRED IN THE
PERFORMANCE OF HIS DUTIES ON BEHALF OF THE COMPANY CONSISTENT WITH THE COMPANY’S
POLICIES AND PROCEDURES, INCLUDING PRIOR APPROVAL REQUIREMENTS AND SUBMISSION OF
APPROPRIATE SUPPORTING DOCUMENTATION.


 


ARTICLE IV
TERMINATION OF EMPLOYMENT


 


4.1                                 EMPLOYMENT IS “AT WILL” AND, ACCORDINGLY,
THE EMPLOYMENT PERIOD WILL TERMINATE THIRTY DAYS AFTER NOTICE OF TERMINATION IS
GIVEN IN WRITING BY EITHER PARTY TO THE OTHER PARTY (THE “TERMINATION DATE”),
PROVIDED THAT IN THE EVENT THAT THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT
FOR CAUSE, THE TERMINATION DATE SHALL BE UPON DELIVERY TO EXECUTIVE OF WRITTEN
NOTICE THEREOF.  AS USED HEREIN, “FOR CAUSE” MEANS:


 

(A)                                  EXECUTIVE IS CONVICTED OF, OR PLEAS NOLO
CONTENDERE (NO CONTEST) TO, ANY CRIME (WHETHER OR NOT INVOLVING THE COMPANY)
CONSTITUTING A FELONY IN THE JURISDICTION INVOLVED;

 

(B)                                 EXECUTIVE’S WILLFUL MISCONDUCT IN THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER;

 

(C)                                  EXECUTIVE’S GROSS NEGLIGENCE IN THE
PERFORMANCE OF HIS DUTIES HEREUNDER OR WILLFUL AND REPEATED FAILURE OR REFUSAL
TO PERFORM SUCH DUTIES AS MAY BE DELEGATED TO EXECUTIVE BY THE COMPANY
COMMENSURATE WITH HIS POSITION; OR

 

(D)                                 EXECUTIVE IS IN MATERIAL BREACH OF ANY
PROVISION OF THIS AGREEMENT.

 


4.2                                 UPON THE TERMINATION DATE, EXECUTIVE WILL BE
DEEMED TO HAVE RESIGNED FROM EACH POSITION (IF ANY) THAT HE THEN HOLDS WITH THE
COMPANY AND ANY OF ITS AFFILIATES, AND THE EXECUTIVE WILL TAKE ANY ACTION THAT
THE COMPANY OR ANY OF ITS AFFILIATES MAY REASONABLY REQUEST IN ORDER TO CONFIRM
OR EVIDENCE SUCH RESIGNATION.


 


4.3                                 IN THE EVENT THAT THE EMPLOYMENT PERIOD IS
TERMINATED BY THE COMPANY FOR ANY REASON OTHER THAN FOR CAUSE, EXECUTIVE SHALL
BE ENTITLED TO RECEIVE HIS BASE SALARY AND BENEFITS (INCLUDING THE VESTING OF
OPTIONS) FOR AN ADDITIONAL PERIOD OF THREE MONTHS BEYOND THE TERMINATION DATE.


 


ARTICLE V
INVENTIONS AND TRADEMARK; CONFIDENTIAL INFORMATION; NON-DISCLOSURE;
UNFAIR COMPETITION; CONFLICT OF INTEREST


 


5.1                                 INVENTIONS AND TRADEMARK.  ALL IDEAS,
INVENTIONS, TRADEMARKS, PROPRIETARY INFORMATION, KNOW-HOW, PROCESSES AND OTHER
DEVELOPMENTS OR IMPROVEMENTS DEVELOPED BY EXECUTIVE, ALONE OR WITH OTHERS,
DURING THE EMPLOYMENT PERIOD, THAT ARE WITHIN THE SCOPE OF COMPANY’S BUSINESS
OPERATIONS OR THAT RELATE TO COMPANY’S WORK OR PROJECTS, ARE THE EXCLUSIVE
PROPERTY OF COMPANY.  IN THAT REGARD, EXECUTIVE AGREES TO DISCLOSE PROMPTLY TO
COMPANY ANY AND ALL INVENTIONS, DISCOVERIES, TRADEMARKS, PROPRIETARY
INFORMATION, KNOW-HOW, PROCESSES OR IMPROVEMENTS, PATENTABLE OR OTHERWISE, THAT
IT AND/OR HE MAY MAKE FROM THE BEGINNING OF EXECUTIVE’S EMPLOYMENT UNTIL THE
TERMINATION THEREOF, THAT RELATE TO THE BUSINESS OF COMPANY, WHETHER SUCH IS
MADE SOLELY OR JOINTLY WITH OTHERS.  EXECUTIVE FURTHER AGREES THAT, DURING THE
EMPLOYMENT PERIOD, HE WILL PROVIDE COMPANY WITH A REASONABLE LEVEL OF
ASSISTANCE, AT COMPANY’S SOLE OPTION AND EXPENSE, TO OBTAIN PATENTS IN THE
UNITED STATES OF AMERICA, OR ELSEWHERE ON ANY SUCH IDEAS, INVENTIONS, TRADEMARKS
AND OTHER DEVELOPMENTS, AND AGREES TO EXECUTE ALL DOCUMENTS NECESSARY TO OBTAIN
SUCH PATENTS IN THE NAME OF COMPANY.

 

2

--------------------------------------------------------------------------------


 


5.2                                 CONFIDENTIAL INFORMATION.  EXECUTIVE SHALL
HOLD AND KEEP CONFIDENTIAL FOR THE BENEFIT OF COMPANY ALL SECRET OR CONFIDENTIAL
INFORMATION, FILES, DOCUMENTS OTHER MEDIA IN WHICH CONFIDENTIAL INFORMATION IS
CONTAINED, KNOWLEDGE OR DATA (COLLECTIVELY THE “CONFIDENTIAL INFORMATION”)
RELATING TO COMPANY OR ANY OF ITS AFFILIATED COMPANIES, AND THEIR RESPECTIVE
BUSINESSES, WHICH SHALL HAVE BEEN OBTAINED BY EXECUTIVE DURING EXECUTIVE’S
EMPLOYMENT BY COMPANY OR ANY OF ITS AFFILIATED COMPANIES. CONFIDENTIAL
INFORMATION DOES NOT INCLUDE INFORMATION THAT IS ALREADY PUBLIC KNOWLEDGE AT THE
TIME OF DISCLOSURE (OTHER THAN BY ACTS BY EXECUTIVE OR HIS REPRESENTATIVES IN
VIOLATION OF THIS AGREEMENT) OR THAT IS PROVIDED TO EXECUTIVE BY A THIRD PARTY
WITHOUT AN OBLIGATION WITH COMPANY TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION.  AFTER TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH COMPANY, HE SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF COMPANY, OR AS MAY OTHERWISE BE
REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR DIVULGE ANY CONFIDENTIAL
INFORMATION TO ANYONE OTHER THAN COMPANY AND THOSE DESIGNATED BY IT.  EXECUTIVE
SHALL ACKNOWLEDGE THAT ALL CONFIDENTIAL DOCUMENTS ARE AND SHALL REMAIN THE SOLE
AND EXCLUSIVE PROPERTY OF COMPANY REGARDLESS OF WHO ORIGINALLY ACQUIRED THE
CONFIDENTIAL DOCUMENTS.  EXECUTIVE AGREES TO RETURN TO COMPANY PROMPTLY UPON THE
EXPIRATION OR TERMINATION OF HIS EMPLOYMENT OR AT ANY OTHER TIME WHEN REQUESTED
BY COMPANY, ANY AND ALL PROPERTY OF COMPANY, INCLUDING, BUT NOT LIMITED TO, ALL
CONFIDENTIAL DOCUMENTS AND COPIES THEREOF IN HIS POSSESSION OR CONTROL.  ANY
LOSS RESULTING FROM A BREACH OF THE FOREGOING OBLIGATIONS BY EXECUTIVE TO
PROTECT THE CONFIDENTIAL INFORMATION COULD NOT BE REASONABLY OR ADEQUATELY
COMPENSATED IN DAMAGES IN AN ACTION AT LAW.  THEREFORE, IN ADDITION TO OTHER
REMEDIES PROVIDED BY LAW OR THIS AGREEMENT, COMPANY SHALL HAVE THE RIGHT TO
OBTAIN INJUNCTIVE RELIEF, IN THE APPROPRIATE COURT, AT ANY TIME, AGAINST THE
DISSEMINATION BY EXECUTIVE OF THE CONFIDENTIAL INFORMATION, OR THE USE OF SUCH
INFORMATION BY EXECUTIVE IN VIOLATION HEREOF.


 


5.2.1                        RESTRICTION ON USE OF CONFIDENTIAL/TRADE SECRET
INFORMATION.  EXECUTIVE AGREES THAT HIS USE OF CONFIDENTIAL/TRADE SECRET
INFORMATION IS SUBJECT TO THE FOLLOWING RESTRICTIONS FOR AN INDEFINITE PERIOD OF
TIME SO LONG AS THE CONFIDENTIAL/TRADE SECRET INFORMATION HAS NOT BECOME
GENERALLY KNOWN TO THE PUBLIC:


 

(A)                                  NON-DISCLOSURE.  EXECUTIVE AGREES THAT HE
WILL NOT PUBLISH OR DISCLOSE, OR ALLOW TO BE PUBLISHED OR DISCLOSED,
CONFIDENTIAL/TRADE SECRET INFORMATION TO ANY PERSON WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE COMPANY UNLESS PURSUANT TO EXECUTIVE’S JOB DUTIES TO THE
COMPANY UNDER THIS AGREEMENT.

 

(B)                                 NON-REMOVAL/SURRENDER.  EXECUTIVE AGREES
THAT HE WILL NOT REMOVE ANY CONFIDENTIAL/TRADE SECRET INFORMATION FROM THE
OFFICES OF THE COMPANY OR THE PREMISES OF ANY FACILITY IN WHICH THE COMPANY IS
PERFORMING SERVICES, EXCEPT PURSUANT TO HIS DUTIES UNDER THIS AGREEMENT. 
EXECUTIVE FURTHER AGREES THAT HE SHALL SURRENDER TO THE COMPANY ALL DOCUMENTS
AND MATERIALS IN HIS POSSESSION OR CONTROL WHICH CONTAIN CONFIDENTIAL/TRADE
SECRET INFORMATION AND WHICH ARE THE PROPERTY OF THE COMPANY UPON THE
TERMINATION OF THIS AGREEMENT, AND THAT HE SHALL NOT THEREAFTER RETAIN ANY
COPIES OF ANY SUCH MATERIALS.

 


5.2.2                        NON-SOLICITATION OF CUSTOMERS/PROHIBITION AGAINST
UNFAIR COMPETITION.  EXECUTIVE AGREES THAT AT NO TIME AFTER HIS EMPLOYMENT WITH
THE COMPANY WILL HE ENGAGE IN COMPETITION WITH THE COMPANY WHILE MAKING ANY USE
OF THE COMPANY’S CONFIDENTIAL/TRADE SECRET INFORMATION.  EXECUTIVE AGREES THAT
HE WILL NOT DIRECTLY OR INDIRECTLY ACCEPT OR SOLICIT, WHETHER AS AN EMPLOYEE,
INDEPENDENT CONTRACTOR OR IN ANY OTHER CAPACITY, THE BUSINESS OF ANY CUSTOMER OF
THE COMPANY WITH WHOM EXECUTIVE WORKED OR OTHERWISE HAD ACCESS TO THE COMPANY’S
CONFIDENTIAL/TRADE SECRET INFORMATION PERTAINING TO ITS BUSINESS WITH THAT
CUSTOMER DURING THE LAST YEAR OF HIS EMPLOYMENT WITH THE COMPANY.


 


5.3                                 NON-SOLICITATION DURING EMPLOYMENT. 
EXECUTIVE SHALL NOT DURING HIS EMPLOYMENT INAPPROPRIATELY INTERFERE WITH THE
COMPANY’S BUSINESS RELATIONSHIP WITH ITS CUSTOMERS OR SUPPLIERS OR SOLICIT ANY
OF THE EMPLOYEES OF THE COMPANY TO LEAVE THE EMPLOY OF THE COMPANY.

 

3

--------------------------------------------------------------------------------



 


5.4                                 NON-SOLICITATION OF EXECUTIVE.  EXECUTIVE
AGREES THAT, FOR ONE YEAR FOLLOWING THE TERMINATION OF HIS EMPLOYMENT, HE SHALL
NOT, DIRECTLY OR INDIRECTLY, ASK OR ENCOURAGE ANY OF THE COMPANY’S EMPLOYEES TO
LEAVE THEIR EMPLOYMENT WITH THE COMPANY OR SOLICIT ANY OF THE COMPANY’S
EMPLOYEES FOR EMPLOYMENT.


 


5.5                                 BREACH OF PROVISIONS.  IF EXECUTIVE BREACHES
ANY OF THE PROVISIONS OF THIS SECTION 5, OR IN THE EVENT THAT ANY SUCH BREACH IS
THREATENED BY THE EXECUTIVE, IN ADDITION TO AND WITHOUT LIMITING OR WAIVING ANY
OTHER REMEDIES AVAILABLE TO THE COMPANY AT LAW OR IN EQUITY, THE COMPANY SHALL
BE ENTITLED TO IMMEDIATE INJUNCTIVE RELIEF IN ANY COURT, DOMESTIC OR FOREIGN,
HAVING THE CAPACITY TO GRANT SUCH RELIEF, TO RESTRAIN ANY SUCH BREACH OR
THREATENED BREACH AND TO ENFORCE THE PROVISIONS OF THIS SECTION 5.


 


5.6                                 REASONABLE RESTRICTIONS.  THE PARTIES
ACKNOWLEDGE THAT THE FOREGOING RESTRICTIONS, AS WELL AS THE DURATION AND THE
TERRITORIAL SCOPE THEREOF AS SET FORTH IN THIS SECTION 5, ARE UNDER ALL OF THE
CIRCUMSTANCES REASONABLE AND NECESSARY FOR THE PROTECTION OF THE COMPANY AND ITS
BUSINESS.


 


5.7                                 DEFINITION.  FOR PURPOSES OF THIS SECTION 5,
THE TERM “COMPANY” SHALL BE DEEMED TO INCLUDE THE COMPANY, AND ANY OTHER
SUBSIDIARY OR AFFILIATE OF THE COMPANY.


 


ARTICLE VI
MISCELLANEOUS


 


6.1                                 BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
RESPECTIVE LEGAL REPRESENTATIVES, HEIRS, DISTRIBUTEES, SUCCESSORS AND ASSIGNS. 
EXECUTIVE MAY NOT ASSIGN ANY OF HIS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  THE COMPANY MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ANY SUCCESSOR ENTITY.


 


6.2                                 INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS EXECUTIVE TO THE FULLEST EXTENT PERMITTED BY
LAW FROM ANY AND ALL ACTIONS, COMPLAINTS, DISPUTES, ARBITRATIONS,
INVESTIGATIONS, GUARANTEES OR THE LIKE SIGNED BY EXECUTIVE ON BEHALF OF THE
COMPANY, OR ANY OTHER PROCEEDINGS OF ANY KIND WHATSOEVER, OR THREATS THEREOF
(“CLAIMS”) AND ANY AND ALL DAMAGES, LOSSES, EXPENSES (INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS’ FEES, DISBURSEMENTS AND OTHER CHARGES OF
COUNSEL INCURRED BY EXECUTIVE AND SELECTED BY COMPANY) OR OTHER LIABILITIES,
CONTINGENT OR OTHERWISE, OF ANY KIND WHATSOEVER ARISING FROM OR RELATING TO ANY
ASPECT OF EXECUTIVE’S RELATIONSHIP WITH THE COMPANY, THE PERFORMANCE OF ANY OF
EXECUTIVE’S DUTIES HEREUNDER, OR OTHERWISE ARISING FROM OR RELATING TO ANY
ASPECT OF EXECUTIVE’S RELATIONSHIP WITH THE COMPANY AND ANY CURRENT OR FUTURE
SUBSIDIARY OR AFFILIATES, THE PERFORMANCE OF ANY OF EXECUTIVE’S DUTIES
HEREUNDER, OR OTHERWISE ARISING FROM OR RELATING TO ANY ACTION OR INACTION OF
EXECUTIVE WHILE SERVING AS AN OFFICER OR DIRECTOR OF THE COMPANY OR, IF
APPLICABLE, AS AN OFFICER OR DIRECTOR OF THE COMPANY, OR, IF APPLICABLE, AS AN
OFFICER OR DIRECTOR OF ANY OTHER ENTITY OR AS A FIDUCIARY OF ANY BENEFIT PLAN,
INCLUDING WITHOUT LIMITATION ANY PERSONAL LIABILITY OF ANY KIND UNDER ANY LAW,
RULE, REGULATION, AGREEMENT OR UNDERSTANDING APPLICABLE TO THE COMPANY AND THE
PERSONS WHO SERVE AS OFFICERS AND DIRECTORS THEREOF OR ANY SUBSIDIARY OR
AFFILIATE THEREOF, DURING THE EMPLOYMENT PERIOD OR THEREAFTER UNLESS A RESULT OF
EXECUTIVE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE COMPANY SHALL COVER
EXECUTIVE UNDER GENERAL LIABILITY INSURANCE, ERRORS AND OMISSIONS INSURANCE (IF
ANY) AND ANY OTHER COMPANY INSURANCE, BOTH DURING AND, WHILE POTENTIAL LIABILITY
EXISTS, AFTER THE EMPLOYMENT PERIOD IN THE SAME AMOUNT AND TO THE SAME EXTENT AS
THE COMPANY COVERS ITS OTHER OFFICERS AND DIRECTORS AND WILL MAKE AVAILABLE TO
EXECUTIVE ANY CERTIFICATES OF THE FOREGOING.


 


6.3                                 NOTICES.  ANY NOTICE PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN OR MADE (A) WHEN
PERSONALLY DELIVERED OR (B) WHEN SENT BY TELECOPIER AND CONFIRMED WITHIN 48
HOURS BY LETTER MAILED OR DELIVERED TO THE PARTY TO BE NOTIFIED AT ITS OR HIS
ADDRESS SET FORTH HEREIN; OR THREE DAYS AFTER BEING SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, (OR BY EQUIVALENT CURRIER WITH
DELIVERY DOCUMENTATION SUCH AS FEDEX OR UPS) TO THE ADDRESS OF THE OTHER PARTY
SET FORTH OR TO SUCH OTHER ADDRESS AS MAY BE SPECIFIED BY NOTICE GIVEN IN
ACCORDANCE WITH THIS SECTION 6.3:

 

4

--------------------------------------------------------------------------------


 

If to the Company:

 

ARTISTdirect, Inc.

 

 

1601 Cloverfield Boulevard, Suite 400S

 

 

Santa Monica, California 90404-4082

 

 

Telephone:

(310) 956 3300

 

 

Facsimile:

(310) 956 3301

 

 

Attention:

Chief Executive Officer

 

 

 

If to Executive:

 

Rene Rousselet

 

 

 

 

 

 

 

 


 


6.4                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT, OR PORTION THEREOF, SHALL BE HELD INVALID OR UNENFORCEABLE BY A COURT
OF COMPETENT JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL ATTACH ONLY
TO SUCH PROVISION OR PORTION THEREOF, AND SHALL NOT IN ANY MANNER AFFECT OR
RENDER INVALID OR UNENFORCEABLE ANY OTHER PROVISION OF THIS AGREEMENT OR PORTION
THEREOF, AND THIS AGREEMENT SHALL BE CARRIED OUT AS IF ANY SUCH INVALID OR
UNENFORCEABLE PROVISION OR PORTION THEREOF WERE NOT CONTAINED HEREIN.  IN
ADDITION, ANY SUCH INVALID OR UNENFORCEABLE PROVISION OR PORTION THEREOF SHALL
BE DEEMED, WITHOUT FURTHER ACTION ON THE PART OF THE PARTIES HERETO, MODIFIED,
AMENDED OR LIMITED TO THE EXTENT NECESSARY TO RENDER THE SAME VALID AND
ENFORCEABLE.


 


6.5                                 WAIVER.  NO WAIVER BY A PARTY HERETO OF A
BREACH OR DEFAULT HEREUNDER BY THE OTHER PARTY SHALL BE CONSIDERED VALID, UNLESS
EXPRESSED IN A WRITING SIGNED BY SUCH FIRST PARTY, AND NO SUCH WAIVER SHALL BE
DEEMED A WAIVER OF ANY SUBSEQUENT BREACH OR DEFAULT OF THE SAME OR ANY OTHER
NATURE.


 


6.6                                 ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS BETWEEN THE COMPANY AND
EXECUTIVE, WHETHER WRITTEN OR ORAL, RELATING TO ANY OR ALL MATTERS COVERED BY
AND CONTAINED OR OTHERWISE DEALT WITH IN THIS AGREEMENT INCLUDING THAT CERTAIN
OFFER OF EMPLOYMENT DATED JANUARY 29, 2007.  THIS AGREEMENT DOES NOT CONSTITUTE
A COMMITMENT OF THE COMPANY WITH REGARD TO EXECUTIVE’S EMPLOYMENT, EXPRESS OR
IMPLIED, OTHER THAN TO THE EXTENT EXPRESSLY PROVIDED FOR HEREIN.


 


6.7                                 AMENDMENT.  NO MODIFICATION, CHANGE OR
AMENDMENT OF THIS AGREEMENT OR ANY OF ITS PROVISIONS SHALL BE VALID, UNLESS IN
WRITING AND SIGNED BY THE PARTY AGAINST WHOM SUCH CLAIMED MODIFICATION, CHANGE
OR AMENDMENT IS SOUGHT TO BE ENFORCED.


 


6.8                                 AUTHORITY.  THE PARTIES EACH REPRESENT AND
WARRANT THAT IT OR HE HAS THE POWER, AUTHORITY AND RIGHT TO ENTER INTO THIS
AGREEMENT AND TO CARRY OUT AND PERFORM THE TERMS, COVENANTS AND CONDITIONS
HEREOF.


 


6.9                                 ATTORNEYS’ FEES.  IF EITHER PARTY HERETO
COMMENCES AN ARBITRATION OR OTHER ACTION AGAINST THE OTHER PARTY TO ENFORCE ANY
OF THE TERMS HEREOF OR BECAUSE OF THE BREACH BY SUCH OTHER PARTY OF ANY OF THE
TERMS HEREOF, THE PREVAILING PARTY SHALL BE ENTITLED, IN ADDITION TO ANY OTHER
RELIEF GRANTED, TO ALL ACTUAL OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY SUCH
PREVAILING PARTY IN CONNECTION WITH SUCH ACTION, INCLUDING, WITHOUT LIMITATION,
ALL REASONABLE ATTORNEYS’ FEES, AND A RIGHT TO SUCH COSTS AND EXPENSES SHALL BE
DEEMED TO HAVE ACCRUED UPON THE COMMENCEMENT OF SUCH ACTION AND SHALL BE
ENFORCEABLE WHETHER OR NOT SUCH ACTION IS PROSECUTED TO JUDGMENT.


 


6.10                           TITLES.  THE TITLES OF THE SECTIONS OF THIS
AGREEMENT ARE INSERTED MERELY FOR CONVENIENCE AND EASE OF REFERENCE AND SHALL
NOT AFFECT OR MODIFY THE MEANING OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF
THIS AGREEMENT.


 


6.11                           APPLICABLE LAW; CHOICE OF FORUM.  THIS AGREEMENT,
AND ALL OF THE RIGHTS AND OBLIGATIONS OF THE PARTIES IN CONNECTION WITH THE
EMPLOYMENT RELATIONSHIP ESTABLISHED HEREBY, SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA WITHOUT
GIVING EFFECT TO PRINCIPLES RELATING TO CONFLICTS OF LAW.

 

5

--------------------------------------------------------------------------------



 


6.12                           ARBITRATION.


 


6.12.1                  SCOPE.  TO THE FULLEST EXTENT PERMITTED BY LAW,
EXECUTIVE AND THE COMPANY AGREE TO THE BINDING ARBITRATION OF ANY AND ALL
CONTROVERSIES, CLAIMS OR DISPUTES BETWEEN THEM ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT, THE EMPLOYMENT RELATIONSHIP BETWEEN THE COMPANY AND
EXECUTIVE AND ANY DISPUTES UPON TERMINATION OF EMPLOYMENT, INCLUDING BUT NOT
LIMITED TO BREACH OF CONTRACT, TORT, DISCRIMINATION, HARASSMENT, WRONGFUL
TERMINATION, DEMOTION, DISCIPLINE, FAILURE TO ACCOMMODATE, FAMILY AND MEDICAL
LEAVE, COMPENSATION OR BENEFITS CLAIMS, CONSTITUTIONAL CLAIMS; AND ANY CLAIMS
FOR VIOLATION OF ANY LOCAL, STATE OR FEDERAL LAW, STATUTE, REGULATION OR
ORDINANCE OR COMMON LAW.  FOR THE PURPOSE OF THIS AGREEMENT TO ARBITRATE,
REFERENCES TO “COMPANY” INCLUDE ALL PARENT, SUBSIDIARY OR RELATED ENTITIES AND
THEIR EMPLOYEES, SUPERVISORS, OFFICERS, DIRECTORS, AGENTS, PENSION OR BENEFIT
PLANS, PENSION OR BENEFIT PLAN SPONSORS, FIDUCIARIES, ADMINISTRATORS, AFFILIATES
AND ALL SUCCESSORS AND ASSIGNS OF ANY OF THEM, AND THIS AGREEMENT TO ARBITRATE
SHALL APPLY TO THEM TO THE EXTENT EXECUTIVE’S CLAIMS ARISE OUT OF OR RELATE TO
THEIR ACTIONS ON BEHALF OF THE COMPANY.


 


6.12.2                  ARBITRATION PROCEDURE.  TO COMMENCE ANY SUCH ARBITRATION
PROCEEDING, THE PARTY COMMENCING THE ARBITRATION MUST PROVIDE THE OTHER PARTY
WITH WRITTEN NOTICE OF ANY AND ALL CLAIMS FORMING THE BASIS OF SUCH RIGHT IN
SUFFICIENT DETAIL TO INFORM THE OTHER PARTY OF THE SUBSTANCE OF SUCH CLAIMS.  IN
NO EVENT SHALL THIS NOTICE FOR ARBITRATION BE MADE AFTER THE DATE WHEN
INSTITUTION OF LEGAL OR EQUITABLE PROCEEDINGS BASED ON SUCH CLAIMS WOULD BE
BARRED BY THE APPLICABLE STATUTE OF LIMITATIONS.  THE ARBITRATION WILL BE
CONDUCTED IN LOS ANGELES, CALIFORNIA, BY A SINGLE NEUTRAL ARBITRATOR AND IN
ACCORDANCE WITH THE THEN-CURRENT RULES FOR RESOLUTION OF EMPLOYMENT DISPUTES OF
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”).  THE ARBITRATOR IS TO BE SELECTED
BY THE MUTUAL AGREEMENT OF THE PARTIES.  IF THE PARTIES CANNOT AGREE, THE
SUPERIOR COURT WILL SELECT THE ARBITRATOR.  THE PARTIES ARE ENTITLED TO
REPRESENTATION BY AN ATTORNEY OR OTHER REPRESENTATIVE OF THEIR CHOOSING.  THE
ARBITRATOR SHALL HAVE THE POWER TO ENTER ANY AWARD THAT COULD BE ENTERED BY A
JUDGE OF THE TRIAL COURT OF THE STATE OF CALIFORNIA, AND ONLY SUCH POWER, AND
SHALL FOLLOW THE LAW.  THE AWARD SHALL BE BINDING AND THE PARTIES AGREE TO ABIDE
BY AND PERFORM ANY AWARD RENDERED BY THE ARBITRATOR.  THE ARBITRATOR SHALL ISSUE
THE AWARD IN WRITING AND THEREIN STATE THE ESSENTIAL FINDINGS AND CONCLUSIONS ON
WHICH THE AWARD IS BASED.  JUDGMENT ON THE AWARD MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.  THE COMPANY SHALL BEAR THE COSTS OF THE
ARBITRATION FILING AND HEARING FEES AND THE COST OF THE ARBITRATOR.


 


6.13                           THIS AGREEMENT SHALL NOT BE TERMINATED BY ANY
VOLUNTARY OR INVOLUNTARY DISSOLUTION OF THE COMPANY RESULTING FROM EITHER A
MERGER OR CONSOLIDATION IN WHICH THE COMPANY IS NOT THE CONSOLIDATED OR
SURVIVING CORPORATION, OR A TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY.  IN THE EVENT OF ANY SUCH MERGER OR CONSOLIDATION OR TRANSFER OF
ASSETS, EXECUTIVE’S RIGHTS, BENEFITS AND OBLIGATIONS HEREUNDER SHALL BE ASSIGNED
TO THE SURVIVING OR RESULTING CORPORATION OR THE TRANSFEREE OF THE COMPANY’S
ASSETS.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

ARTISTdirect, Inc., a Delaware corporation

 

 

 

 

 

 

Rene Rousselet

 

By:

 

 

 

Name:

 Dimitri Villard

 

 

Title:

 Chief Executive Officer

 

6

--------------------------------------------------------------------------------